                  IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF MISSISSIPPI
                           GREENVILLE DIVISION
______________________________________________________________________________

HARDI NORTH AMERICA, INC.,

         Plaintiff,

v.                                                 Case No. 4:18-cv-00083-DMB-JMV

CHARLES JOSEPH SCHINDLER, II,
CHARLOTTE ASHLEY SCHINDLER,
SOUTHERN CHEMICAL COMPANY, LLC and
SOUTHERN GULF COAST FUEL, LLC

         Defendants.


   CONSENT ORDER GRANTING EXTENSION OF TIME FOR DEFENDANT
CHARLETTE ASHLEY SCHINDLER TO RESPOND TO PLAINTIFF’S MOTION FOR
                     SUMMARY JUDGMENT


         On September 26, 2018, Defendant Charlette Ashley Schindler filed her Motion to Hold

in Abeyance Consideration of Plaintiff’s Motion for Summary Judgment or, Alternatively, to

Extend Time to Respond to Plaintiff’s Summary Judgment Motion (DE 64).

         On September 28, 2018, Plaintiff filed its Response to her Motion to Hold in Abeyance

Consideration of Plaintiff’s Motion for Summary Judgment or, Alternatively, to Extend Time to

Respond to Plaintiff’s Summary Judgment Motion (DE 66).

         While Plaintiff opposes Mrs. Schindler’s Motion to Hold in Abeyance Consideration of

Plaintiff’s Motion for Summary Judgment, Plaintiff and Defendant Ashley Schindler have

reached an agreement that, in the event the Court denies the primary relief sought in her motion

and does not hold in abeyance its consideration of Plaintiff’s Motion for Summary Judgment,




                                               1
4846-5176-5110, v. 1
Defendant Ashley Schindler shall have five (5) business days from the date the order is entered

denying her motion to file her response to Plaintiff’s Motion for Summary Judgment

         IT IS THEREFORE ORDERED that Defendant Charlette Ashley Schindler is excused

from filing a response to Plaintiff’s Motion for Summary Judgment at this time. In the event the

Court denies Mrs. Schindler’s Motion to Hold in Abeyance Consideration of Plaintiff’s Motion

for Summary Judgment, Defendant Charlette Ashley Schindler shall have five (5) business days

to respond to Plaintiff’s Motion for Summary Judgment.

         SO ORDERED AND ADJUDGED, this the 3rd of October, 2018.


                                             _/s/ Jane M. Virden_________________________
                                             THE HONORABLE JANE M. VIRDEN,
                                             MAGISTRATE JUDGE OF THE U.S. DISTRICT
                                             COURT, NORTHERN DISTRICT OF
                                             MISSISSIPPI



AGREED:

GLANKLER BROWN, PLLC

/s/Ross E. Webster
Ross E. Webster (MS 101957)
6000 Poplar Avenue, Suite 400
Memphis, Tennessee 38119
Telephone: (901) 525-1322
Fax: (901) 525-2389
rwebster@glankler.com
Attorney for Ashley Schindler

BUTLER SNOW, LLP

/s/Robert M. Frey with permission
Robert M. Frey (MS 5531)
La’Toyia J. Slay (MS 104804)
200 Renaissance at Colony Park, Suite 1400
1020 Highland Colony Parkway 39157
Post Office Box 6010

                                               2
4846-5176-5110, v. 1
Ridgeland, MS 39158-4500
Attorneys for Plaintiff
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing was sent
via U.S. Mail, postage paid to the following parties on this the 2nd day of October 2018:

John Cox
116 S Court St
Cleveland, MS 38732
Attorney for Delta Southern Chemical Company, LLC

Glenn H. Williams
201 N. Pearman Avenue
Cleveland, MS 38732
Attorney for Charles Joseph Schindler
                                                  /s/Ross E. Webster




                                              3
4846-5176-5110, v. 1
